1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                       CENTRAL DISTRICT OF CALIFORNIA
8
     EARNEST BERNARD WILSON,                  )   Case No.: 2:17-cv-06967-DMG-AFM
9                                             )
                                              )   {PROPOSED} ORDER AWARDING
10                Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
                                              )   ATTORNEY FEES AND EXPENSES
11       vs.                                  )   PURSUANT TO 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
12   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
13                                            )
                  Defendant                   )
14                                            )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,000.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
     DATE: 10/3/2018
21
                               ___________________________________
22
23                              ALEXANDER F. MACKINNON
                               UNITED STATES MAGISTRATE JUDGE
24
25
26

                                              -1-
     Respectfully submitted,
1
     LAW OFFICES OF Lawrence D. Rohlfing
2
           /s/ Cyrus Safa
3    _________________________
     Cyrus Safa
4    Attorney for plaintiff Earnest Bernard Wilson
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
